Exhibit 10.3
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.
           Warrants
REGEN BIOLOGICS, INC.
WARRANT CERTIFICATE
Warrant to Purchase
Common Stock
Date of Issue: December 4, 2008
          This warrant certificate (“Warrant Certificate”) certifies that for
value received                                or registered assigns (the
“Holder”) is the owner of the warrant specified above (the “Warrant”), which
entitles the Holder thereof to purchase, at any time on or before the Expiration
Date (hereinafter defined) up to                 fully paid and nonassessable
shares of Common Stock, $0.01 par value (“Common Stock”), of ReGen Biologics,
Inc., a Delaware corporation (the “Company”), at the Exercise Price (as defined
herein).

 



--------------------------------------------------------------------------------



 



     1. Warrant; Exercise Price
     This Warrant shall entitle the Holder to purchase up to (i)
           shares of Common Stock of the Company and the purchase price payable
upon exercise of the Warrants shall initially be $0.20 per share of Common
Stock, subject to adjustment as hereinafter provided (as may be adjusted from
time to time, the “Exercise Price”). The Exercise Price and number of shares of
Common Stock issuable upon exercise of this Warrant are subject to adjustment as
provided in Section 6.
     2. Exercise; Expiration Date
     2.1 This Warrant is exercisable, at the option of the Holder, at any time
or times after issuance and on or before the Expiration Date (as hereinafter
defined), upon surrender of this Warrant Certificate to the Company together
with a duly completed Notice of Exercise, in the form attached hereto as
Exhibit A, and payment of an amount equal to the product of the Exercise Price
times the number of shares of Common Stock to be acquired. Payment of the
Exercise Price for the Warrant Shares (as hereinafter defined) shall be in
lawful money of the United States of America, paid by wired transfer or
cashier’s check drawn on a United States bank or pursuant to the terms of
Section 9. In the case of exercise of the Warrant for less than all the Warrant
Shares (as hereinafter defined) represented by this Warrant Certificate, the
Company shall cancel the Warrant Certificate upon the surrender thereof and
shall execute and deliver a new Warrant Certificate for the balance of such
Warrant Shares (as hereinafter defined).
     2.2 The term “Expiration Date” shall mean 5:00 p.m. New York time on
December 4, 2013 or if such date shall in the State of New York be a holiday or
a day on which banks are authorized to close, then 5:00 p.m. New York time the
next following date which in the State of New York is not a holiday or a day on
which banks are authorized to close.
     3. Registration and Transfer on Company Books
     3.1 The Company shall maintain books for the registration and transfer of
the Warrants and the registration and transfer of the shares of Preferred Stock
or, after the Mandatory Conversion, Common Stock, issued upon exercise of the
Warrants.
     3.2 Prior to due presentment for registration of transfer of this Warrant
Certificate, or the shares of Preferred Stock or, after the Mandatory
Conversion, Common Stock, issued upon exercise of the Warrants, the Company may
deem and treat the registered Holder as the absolute owner thereof.
     3.3 Neither this Warrant nor the shares of Preferred Stock or, after the
Mandatory Conversion, Common Stock, issuable upon exercise hereof (the “Warrant
Shares”) have been registered under the Securities Act of 1933, as amended (the
“Act”). The Company will not transfer this Warrant or issue or transfer the
Warrant Shares unless (i) there is an effective registration covering such
Warrant or Warrant Shares, as the case

2



--------------------------------------------------------------------------------



 



may be, under the Act and applicable states securities laws, (ii) it first
receives a letter from an attorney, acceptable to the Company’s board of
directors or its agents, stating that in the opinion of the attorney the
proposed issue or transfer is exempt from registration under the Act and under
all applicable state securities laws, or (iii) the transfer is made pursuant to
Rule 144 under the Act. Subject to the foregoing, this Warrant Certificate, the
Warrant represented hereby, and the Warrant Shares, may be sold, assigned or
otherwise transferred voluntarily by the Holder to officers or directors of the
Holder, to members of such persons’ immediate families, or to the Holder’s
parent or subsidiary corporations. The Company shall register upon its books any
permitted transfer of a Warrant Certificate, upon surrender of same to the
Company with a written instrument of transfer duly executed by the registered
Holder or by a duly authorized attorney. Upon any such registration of transfer,
new Warrant Certificate(s) shall be issued to the transferee(s) and the
surrendered Warrant Certificate shall be canceled by the Company. A Warrant
Certificate may also be exchanged, at the option of the Holder, for new Warrant
Certificates representing in the aggregate the number of Warrant Shares
evidenced by the Warrant Certificate surrendered.
     4. Reservation of Shares
     The Company covenants that it will at all times reserve and keep available
out of its authorized Common Stock, solely for the purpose of issue upon
exercise of the Warrant, such number of shares of Common Stock as shall then be
issuable upon the exercise of the entire Warrant. The Company covenants that all
Warrant Shares shall be duly and validly issued and, upon payment for such
shares as set forth herein, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, and that upon
issuance such shares shall be listed on the national securities exchange, if
any, on which the other shares of outstanding Common Stock of the Company are
then listed.
     5. Loss or Mutilation
     Upon receipt by the Company of reasonable evidence of the ownership of and
the loss, theft, destruction or mutilation of any Warrant Certificate and, in
the case of loss, theft or destruction, of indemnity reasonably satisfactory to
the Company, or, in the case of mutilation, upon surrender and cancellation of
the mutilated Warrant Certificate, the Company shall execute and deliver in lieu
thereof a new Warrant Certificate representing the number of Warrant Shares
evidenced by the lost, stolen, destroyed or mutilated Warrant Certificate.

3



--------------------------------------------------------------------------------



 



     6. Adjustments of Exercise Price and Shares
     6.1 In the event of changes in the outstanding Common Stock of the Company
by reason of dividends, distributions, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number and class of shares available under the
Warrant in the aggregate and the Exercise Price shall be correspondingly
adjusted to give the Holder of the Warrant, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares or other property as
the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Warrant Shares subject to this Warrant or the
Exercise Price provided herein.
     6.2 If at any time or from time to time the holders of all of the shares of
Common Stock of the Company (or the holders of all of the shares of stock or
other securities at the time receivable upon the exercise of this Warrant)
shall, as a class, have received or become entitled to receive, without payment
therefor:

  (i)   Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 6.1 above),     (ii)   any cash paid or payable;
or     (iii)   Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 6.1 above),

then, and in each such case, the Holder hereof will, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had he or she been the holder of record
of such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.
     6.3 Whenever the number of Warrant Shares purchasable upon the exercise of
the Warrant or the Exercise Price of such Warrant Shares is adjusted, as herein
provided, the Company shall mail to the Holder, at the address of the Holder
shown on the books of

4



--------------------------------------------------------------------------------



 



the Company, a notice of such adjustment or adjustments, prepared and signed by
the Chief Financial Officer or Secretary of the Company, which sets forth the
number of Warrant Shares purchasable upon the exercise of each Warrant and the
Exercise Price of such Warrant Shares after such adjustment, a brief statement
of the facts requiring such adjustment and the computation by which such
adjustment was made.
     7. Conversion
     7.1 In lieu of exercise of any portion of the Warrant as provided in
Section 2.1 hereof, the Warrants represented by this Warrant Certificate (or any
portion thereof) may, at the election of the Holder, be converted into the
nearest whole number of shares of Common Stock equal to: (1) the product of
(a) the number of Warrants to be so converted, (b) the number of shares of
Common Stock then issuable upon the exercise of each Warrant and (c) the excess,
if any, of (i) the Common Stock Market Price Per Share (as determined pursuant
to Section 8.2) with respect to the date of conversion minus (ii) the Exercise
Price in effect on the business day next preceding the date of conversion,
divided by (2) the Common Stock Market Price Per Share with respect to the date
of conversion.
     7.2 The conversion rights provided under this Section 7 may be exercised in
whole or in part and at any time and from time to time while any Warrants remain
outstanding. In order to exercise the conversion privilege, the Holder shall
surrender to the Company, at its offices, this Warrant Certificate accompanied
by a duly completed Notice of Conversion in the form attached hereto as
Exhibit B. The Warrants (or so many thereof as shall have been surrendered for
conversion) shall be deemed to have been converted immediately prior to the
close of business on the day of surrender of such Warrant Certificate for
conversion in accordance with the foregoing provisions. As promptly as
practicable on or after the conversion date, the Company shall issue and shall
deliver to the Holder (i) a certificate or certificates representing the number
of shares of Common Stock to which the Holder shall be entitled as a result of
the conversion, and (ii) if the Warrant Certificate is being converted in part
only, a new certificate in principal amount equal to the unconverted portion of
the Warrant Certificate.
     8. Fractional Shares and Warrants; Determination of Market Price Per Share
     8.1 Anything contained herein to the contrary notwithstanding, the Company
shall not be required to issue any fraction of a share of Common Stock in
connection with the exercise of Warrants. Warrants may not be exercised in such
number as would result (except for the provisions of this paragraph) in the
issuance of a fraction of a share of Common Stock unless the Holder is
exercising the entire Warrant then owned by the Holder. In such event, the
Company shall, upon the exercise of the Warrant, issue to the Holder the largest
aggregate whole number of shares of Common Stock called for thereby upon receipt
of the Exercise Price for the entire Warrant and pay a sum in cash equal to the
remaining fraction of a share of Common Stock multiplied by the Common Stock
Market Price Per Share (as determined pursuant to Section 8.2 below) as of the
last business day preceding the date on which the Warrants are presented for
exercise.

5



--------------------------------------------------------------------------------



 



     8.2 As used herein, the “Common Stock Market Price Per Share” with respect
to any date shall mean the average closing price per share of Company’s Common
Stock for the ten (10) trading days immediately preceding such date during which
the Common Stock has traded. The closing price for each such day shall be the
closing sale price or, in case no such sale takes place on such day, the closing
price on the last trading day, in either case on the principal securities
exchange on which the shares of Common Stock of the Company are listed or
admitted to trading, the last sale price, or in case no sale takes place on any
such day, the average of the high and low sales prices of the Common Stock on
the Over-the-Counter Bulletin Board (“OTCBB”) or any comparable system, or if
the Common Stock is not reported on OTCBB, or a comparable system, the average
of the closing bid and asked prices as furnished by two members of the National
Association of Securities Dealers, Inc. selected from time to time by the
Company for that purpose. If such bid and asked prices are not available, then
“Common Stock Market Price Per Share” shall be equal to the fair market value of
the Company’s Common Stock as determined in good faith by the board of directors
of the Company.
     9. Notices
     All notices, requests, demands, claims, and other communications hereunder
shall be in writing and shall be delivered by certified or registered mail
(first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such party shall subsequently designate in writing to the
other party):
if to the Company to:
ReGen Biologics, Inc.
411 Hackensack Avenue
Hackensack, NJ 07601
Attention: Brion D. Umidi
Telecopy: 201.651.5141
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, VA 22102
Attention: David C. Main, Esq.
Telecopy: 703.770.7901
if to the Holder to the address set forth on the books of the Company.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered by hand, by messenger or by courier, or if sent by facsimile, upon
confirmation of receipt.

6



--------------------------------------------------------------------------------



 



     10. Governing Law
          This Warrant Certificate shall be governed by and construed in
accordance with the laws of the State of New York.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
duly executed as of the date first above written.

          REGEN BIOLOGICS, INC.
    By:         Name:   Brion D. Umidi      Title:   Senior Vice President and
Chief Financial Officer     

Attest:
                                                            

8



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

         
To:
  ReGen Biologics, Inc.    
 
  411 Hackensack Avenue                       , 20       
 
  Hackensack, NJ 07601    

     The undersigned hereby irrevocably elects to purchase, pursuant to
Section 2 of the Warrant Certificate accompanying this Notice of Exercise,
           Warrant Shares of the total number of Warrant Shares issuable to the
undersigned pursuant to the accompanying Warrant Certificate, and herewith makes
payment of $                        in payment in full of the aggregate Exercise
Price of such shares.
     Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
                                                                 
     The Warrant Shares shall be delivered to the following:
                                                                 
                                                                 
                                                                 

     
 
Name of Holder
   
 
   
 
   
 
Signature
   
 
   
Address:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   



 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF CONVERSION

         
To:
  ReGen Biologics, Inc.    
 
  411 Hackensack Avenue                       , 20       
 
  Hackensack, NJ 07601    

     The undersigned hereby irrevocably elects to convert, pursuant to Section 7
of the Warrant Certificate accompanying this Notice of Conversion,           
Warrant Shares of the total number of Warrant Shares issuable to the undersigned
pursuant to the accompanying Warrant Certificate into shares of the Common Stock
of the Company (the “Shares”).
     The number of Shares to be received by the undersigned, calculated in
accordance with the provisions of Section 7.1 of the accompanying Warrant
Certificate, is                     .
                                                                 
     Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
                                                                 
     The Warrant Shares shall be delivered to the following:
                                                                 
                                                                 
                                                                 

     
 
Name of Holder
   
 
   
 
   
 
Signature
   
 
   
Address:
   
 
   
 
   
 
   
 
   
 
   
 
   



 